BATTS, Circuit Judge
(concurring). The former ruling in this case was predicated upon a holding that.the contract under,consideration was one of consignment, rather than sale. I do not desire that *832my acquiescence in the present disposition of this case should be held a concurrence in that view of the contract. The real question before the court was whether or not the contract was one in violation of the Texas anti-trust laws. The terms of the contract were before the court, to be considered in connection with those laws; the substantial merits of the matter were not to be determined by the choice of a name for the contract.
As between the manufacturer and the purchaser (as he was called in the contract), the contract was almost a negation of the time-honored economic proposition that you “cannot eat your cake and have it, too”; but the part which was claimed to be obnoxious to the Texas law appears to be a reasonable provision, almost essential to efficient marketing of the company’s products. Strict adherence to the rules which some courts observe with reference to the “law of the case” provides a most efficacious method of propagating and perpetuating the evil consequences of judicial mistakes; but the “law of the case” should not be changed, unless clearly erroneous, and the judgment heretofore rendered herein cannot be so characterized, however much doubt might exist as to the correctness of the reasoning upon which it is based.